DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 16 is directed to a computer program per se.  A claim drawn to a computer readable storage medium, under the broadest reasonable interpretation, typically covers forms of transitory, propagating signals per se.  Signals per se do not fall within one of the four statutory categories of invention and are therefore not eligible for patent protection.  
The USPTO is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO.  See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow).  The broadest reasonable interpretation of a claim drawn to a computer readable medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01.  When the broadest reasonable per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p.2.
This rejection may be obviated by amending the claim to read on a “non-transitory” computer readable medium, or other appropriate language.   
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-11 and 14-16 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by US 2017/0003139 to Taylor et al. (hereinafter Taylor).
Regarding claims 1, 15, and 16, Taylor teaches an information processing apparatus, method and program therefor, comprising:
an estimating unit that estimates a wearing state (e.g., position and/or direction) of a plurality of tactile presentation devices arranged at mutually different positions, with respect to a body of a user (e.g., “Wi-Fi triangulation, GPS, or other related techniques 
a tactile presentation control unit that, on a basis of tactile presentation position information indicating a tactile presentation position with respect to the body of the user, and an estimation result for the wearing state, controls at least one of the tactile presentation devices among the plurality of tactile presentation devices such that the user perceives a tactile sensation at the tactile presentation position (e.g., “the tactile feedback can be generated as a wave-pattern by the feedback converter 110 based on the location information from the location finder 12” or 112 in par. 47). 
Regarding claim 2, Taylor teaches wherein the tactile presentation control unit controls the tactile presentation devices on a basis of wearing positions of the tactile presentation devices obtained by estimating the wearing state (e.g., tactile feedback can be provided that informs the user 11 of the vertical location, up and down direction, etc., via specified vibration patterns; see par. 60).
Regarding claim 3, Taylor teaches wherein the tactile presentation control unit controls the tactile presentation devices on a basis of perceptual characteristics of the user at wearing positions of the tactile presentation devices obtained by estimating the wearing state (e.g., “The location finder 112 can determine direction data based on the received information for directing the user to the intended bin location 306A and sends result to a location device 302 on wristband” in par. 59).
Regarding claim 4, Taylor teaches wherein the tactile presentation control unit performs tactile presentation for the tactile presentation position by controlling the plurality of tactile presentation devices worn at positions different from the tactile 
Regarding claim 5, Taylor teaches wherein the tactile presentation control unit performs tactile presentation for the tactile presentation position by controlling the plurality of tactile presentation devices corresponding to the tactile presentation position, according to distances from the tactile presentation devices to the tactile presentation position (e.g., “a signal can be generated at a rate or frequency that increases as the user approaches a destination” in par. 47).
Regarding claim 6, Taylor teaches wherein the tactile presentation control unit presents a direction by the tactile presentation (e.g., tactile feedback can be provided that informs the user 11 of the vertical location, up and down direction, etc., via specified vibration patterns in par. 60 and/or horizontal directions as discussed in par. 47).
Regarding claim 7, Taylor teaches wherein the tactile presentation control unit performs direction presentation in a horizontal direction by controlling one or the plurality of tactile presentation devices among the plurality of tactile presentation devices (e.g., “the tactile feedback can be generated as a wave-pattern by the feedback converter 110 based on the location information from the location finder 12. In some embodiments, the feedback was interpreted directly at the navigation device 20. For example, a signal corresponding to a ‘left turn’ may be sent to the device 20 from the mobile device 14” in par. 47) arranged in a circumferential shape (e.g., worn around the wrist in Fig. 3).

Regarding claim 9, Taylor teaches wherein the tactile presentation control unit simultaneously presents a plurality of mutually different directions by performing the tactile presentation for a plurality of the tactile presentation positions (e.g., “nodes 104 are arranged so that the vibrations are provided in a sequential, or wave pattern, indicating three dimensional locations, e.g., left, right, forward, backward, up, down, or a combination thereof” in par. 49, the “combination” of directions being interpreted as mutually different directions simultaneously indicated).
Regarding claim 10, Taylor teaches wherein the tactile presentation position indicates a direction in which an object is located (e.g., “The location finder 112 can determine direction data based on the received information for directing the user to the intended bin location 306A and sends result to a location device 302 on wristband” in par. 59). 
Regarding claim 11, Taylor teaches wherein the tactile presentation control unit presents a distance to the object by a magnitude, a cycle, or a presentation pattern of the tactile presentation (e.g., a sequential or wave pattern described in par. 49).
Regarding claim 14, Taylor teaches wherein the tactile presentation control unit controls the tactile presentation devices such that the tactile presentation is performed .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor.
Regarding claims 12 and 13, Taylor teaches the invention substantially as described above, but lacks in teaching wherein the object (being located) includes another information processing apparatus different from the information processing apparatus, which locating is provided by a communication unit that receives information indicating the position of the other information processing apparatus.  Regardless, it would have been obvious to modify the teachings of Taylor to allow the tactile navigation system to locate other similar systems held by other users, in order to beneficially locate other users within the large facilities discussed by Taylor. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is listed on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MCCULLOCH whose telephone number is (571)272-2818. The examiner can normally be reached M-F 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM H MCCULLOCH JR/Primary Examiner, Art Unit 3715